DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Regarding claim 1, the limitations “touch detection unit”, “pressing operation determination unit”, and “increase-and-decrease frequency detection unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of a “touch detection unit”, a “pressing operation determination unit”, and an “increase-and-decrease frequency detection unit”, these limitations do not invoke 112(f) because the generic place holders “unit” are preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that each of these units corresponding to sufficient definite structure of a processor as described in paragraph [0023] of Applicant's specification.  Accordingly, the terms “touch detection unit”, “pressing operation determination unit”, and “increase-and-decrease frequency detection unit” connote sufficient definite structure to avoid invoking 35 USC 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7 – 9 and 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 16, the recitations that the “pressing amount threshold value reaches a predetermined length is made instead of the determination as to whether the pressing amount detected by the pressing amount detection unit reaches the pressing amount threshold value” are indefinite for the following reasons.  In independent claims 1 and 10, from which claims 7 and 16 respectively depend, the comparison to a threshold amount is required and non-optional.
It is unclear how an unconditional threshold comparison can subsequently be ignored and a threshold time be utilized in its place.
This contradiction renders these claims indefinite.
Regarding claims 8 – 9 and 17 – 18, the recitations that the “pressing operation termination unit does not perform the determination process” are indefinite for the following reasons.  In independent claims 1 and 10, from which claims 8 – 9 and 17 – 18 respectively depend, this “determination process” is performed in response to a touch input.  There are no conditions on performing this “determination process”.
It is unclear how an unconditional process is performed, but then in later claims this process has conditions that prevents it from being performed.
This contradiction renders these claims indefinite.

Claim Rejections - 35 USC § 112(d)
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 7 – 9 and 16 – 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 7 and 16, these claims are improper dependent claims due to the inclusion of the recitations that the “pressing amount threshold value reaches a predetermined length is made instead of the determination as to whether the pressing amount detected by the pressing amount detection unit reaches the pressing amount threshold value”.  In independent claims 1 and 10, from which claims 7 and 16 respectively depend, the comparison to a threshold amount is required and non-optional.
It is unclear how an unconditional threshold comparison can subsequently be ignored and a threshold time be utilized in its place.  As recited, it appears claims7 and 16 are attempting to broaden parent claims 1 and 10 to include scenarios both where the threshold is amount based or time based.  However, claims 1 and 10 only encompass the possibility that the threshold is amount based.
This contradiction renders claims 7 and 16 as improper dependent claims because they fail to further limit parent claims 1 and 10, respectively, and fail to include all the limitations of parent claims 1 and 10 by attempting to broaden the features regarding the “threshold”.
Regarding claims 8 – 9 and 17 – 18, these claims are improper dependent claims due to the inclusion of the recitations that the “pressing operation termination unit does not perform the determination process”.  In independent claims 1 and 10, from which claims 8 – 9 and 17 – 18 respectively depend, this “determination process” is performed in response to a touch input.  There are no conditions on performing this “determination process”.
It is unclear how an unconditional process is performed, but then in later claims this process has conditions that prevents it from being performed.  As recited, it appears claims 8 – 9 and 17 – 18 are attempting to broaden parent claims 1 and 10 to include scenarios both where the “determination process” is performed and not performed.  However, claims 1 and 10 only encompass the possibility that the “determination process” is performed.
This contradiction renders claims 8 – 9 and 17 – 18 as improper dependent claims because they fail to further limit parent claims 1 and 10, respectively, and fail to include all the limitations of parent claims 1 and 10 by attempting to broaden the features regarding the “determination process”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 2 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (U.S. Pub. 2015/0301684) in view of Niijima (U.S. Pub. 2007/0097084).
Regarding claim 1, Shimamura teaches: a pressing operation detection device (FIGS. 1, 2; paragraphs [0044], [0048]; in-vehicle apparatus 10 includes processing unit 17 that performs various functions such as those set forth in the sequence of FIG. 2) including a touch detection unit detecting a touch on an operation unit by a user (FIG. 1; paragraph [0044]; touch panel 13 detects a touch by a user on display 12) and a pressing amount detection unit detecting a pressing amount of pressing performed by the user on the operation unit (FIG. 1; paragraph [0044]; pressure sensor 15 detects pressure applied by a user on display 12), the pressing operation detection device comprising:
a pressing operation determination unit configured to determine whether a pressing operation has been performed on the operation unit based on a result of a determination as to whether the touch detection unit detects the touch and a result of a determination as to whether the pressing amount detected by the pressing amount detection unit reaches a pressing amount threshold value (FIG. 2; paragraph [0052]; in step S11, it is determined whether a touch input from a user is applied with a force exceeding a reference value A [threshold]).
Shimamura fails to explicitly disclose: an increase-and-decrease frequency detection unit configured to detect occurrence frequency of increase and decrease of a pressing amount detected by the pressing amount detection unit every predetermined period of time; and a determination controller configured to perform control such that content of the determination process performed by the pressing operation determination unit is changed based on the occurrence frequency of increase and decrease of a pressing amount which is detected by the increase-and-decrease frequency detection unit in a state in which the touch detection unit does not detect a touch on the operation unit.
However, Niijima teaches: an increase-and-decrease frequency detection unit configured to detect occurrence frequency of increase and decrease of a pressing amount detected by the pressing amount detection unit every predetermined period of time (FIGS. 7, 8; paragraphs [0063] – [0065]; an on-vehicle touch display panel 100 detects touch inputs with different contact intervals [frequency] based on different levels of vibration due to the state of the vehicle.  When the vehicle is not moving and there is no vibration detected, a valid input is detected when a chattering between contacts is less than or equal to 10ms.  When the vehicle is moving and vibration is detected, a valid input is detected when a chattering between contacts is less than or equal to 100ms); and
a determination controller configured to perform control such that content of the determination process performed by the pressing operation determination unit is changed based on the occurrence frequency of increase and decrease of a pressing amount which is detected by the increase-and-decrease frequency detection unit in a state in which the touch detection unit does not detect a touch on the operation unit (FIGS. 7, 8; paragraph [0051], [0064]; when the frequency between contacts is below the threshold based on a vibration level, a valid detection result is detected and a control or operation is performed by operation control means 106.  When the frequency between contacts is above the threshold based on a vibration level, the touch input is ignored as an invalid detection result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shimamura and Niijima to yield predictable results.  More specifically, the teachings of an in-vehicle touch display that detects a user input based on a contact and a pressure applied relative to a threshold, as disclosed by Shimamura, are known.  Additionally, the teachings of an in-vehicle touch display that detects a user input based on a frequency of contacts relative to a vibration of the vehicle to ignore invalid inputs, as disclosed by Niijima, are known as well.  The combination of the known teachings of Shimamura and Niijima would yield the predictable result of an in-vehicle touch display that detects a user input based on a contact and a pressure applied relative to a threshold and determines validity of the user input based on a frequency of contacts relative to a vibration of the vehicle.  In other words, it would have been obvious to incorporate the vibration detection and contact frequency of a user’s touch of Niijima into the device of Shimamura in order to ignore invalid inputs caused by excessive vehicle vibration.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shimamura and Niijima to yield predictable results.
Regarding claim 2, neither Shimamura nor Niijima explicitly disclose: wherein the determination controller determines whether the occurrence frequency of increase and decrease of a pressing amount detected by the increase-and-decrease frequency detection unit is larger than a frequency threshold value every predetermined period of time in a state in which the touch detection unit does not detect a touch on the operation unit, and changes the pressing amount threshold value used for the determination performed by the pressing operation determination unit in accordance with a result of the determination.
However, Shimamura discloses that once the device detects that an applied force is greater than reference value A [threshold] in time T1 – T2, the threshold is changed to reference value B after time T2 to enhance operability of the device (FIG. 3; paragraphs [0054], [0055]).
Additionally, Niijima teaches that a valid input is recognized when a negative determination is made as to whether a frequency between contacts is above a threshold based on a vibration level (FIGS. 7, 8; paragraphs [0051], [0064]).
When these teachings are combined, the combination of Shimamura and Niijima teaches changing a threshold pressure value [Shimamura] when the frequency between contacts of a user’s input are below a threshold based on a vibration level [Niijima].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shimamura and Niijima to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 10, Niijima teaches: a pressing operation detection method employed in a pressing operation detection device (FIGS. 1, 2; paragraphs [0044], [0048]; in-vehicle apparatus 10 includes processing unit 17 that performs various functions such as those set forth in the sequence of FIG. 2) which detects a touch on an operation unit performed by a user (FIG. 1; paragraph [0044]; touch panel 13 detects a touch by a user on display 12) and a pressing amount of pressing performed by the user on the operation unit (FIG. 1; paragraph [0044]; pressure sensor 15 detects pressure applied by a user on display 12), the pressing operation detection method comprising:
detecting a touch on the operation unit performed by the user using a touch detection unit included in the pressing operation detection device (FIG. 2; paragraph [0052]; in step S11, it is determined whether a touch input from a user is applied with a force exceeding a reference value A [threshold]);
detecting a pressing amount of pressing on the operation unit using a pressing amount detection unit included in the pressing operation detection device (FIG. 2; paragraph [0052]; in step S11, it is determined whether a touch input from a user is applied with a force exceeding a reference value A [threshold]); and
determining whether a pressing operation has been performed on the operation unit based on a result of detection of the touch performed by the touch detection unit and a result of a determination as to whether the pressing amount detected by the pressing amount detection unit reaches a pressing amount threshold value, in accordance with content of the determination process controlled by the determination controller, using the pressing operation determination unit included in the pressing operation detection device (FIG. 2; paragraph [0052]; in step S11, it is determine that a valid touch input has been applied when a contact occurs and an applied pressure is greater than a reference value A [threshold].  The process then continues to step S12).
Shimamura fails to explicitly disclose: detecting occurrence frequency of increase and decrease of a pressing amount detected by the pressing amount detection unit every predetermined period of time using an increase-and-decrease frequency detection unit included in the pressing operation detection device; and performing control such that content of a determination process performed by a pressing operation determination unit is changed based on occurrence frequency of increase and decrease of a pressing amount detected by the increase-and-decrease frequency detection unit using a determination controller included in the pressing operation detection device in a state in which the touch detection unit does not detect a touch on the operation unit.
However, Niijima teaches: detecting occurrence frequency of increase and decrease of a pressing amount detected by the pressing amount detection unit every predetermined period of time using an increase-and-decrease frequency detection unit included in the pressing operation detection device  (FIGS. 7, 8; paragraphs [0063] – [0065]; an on-vehicle touch display panel 100 detects touch inputs with different contact intervals [frequency] based on different levels of vibration due to the state of the vehicle.  When the vehicle is not moving and there is no vibration detected, a valid input is detected when a chattering between contacts is less than or equal to 10ms.  When the vehicle is moving and vibration is detected, a valid input is detected when a chattering between contacts is less than or equal to 100ms);
performing control such that content of a determination process performed by a pressing operation determination unit is changed based on occurrence frequency of increase and decrease of a pressing amount detected by the increase-and-decrease frequency detection unit using a determination controller included in the pressing operation detection device in a state in which the touch detection unit does not detect a touch on the operation unit (FIGS. 7, 8; paragraph [0051], [0064]; when the frequency between contacts is below the threshold based on a vibration level, a valid detection result is detected and a control or operation is performed by operation control means 106.  When the frequency between contacts is above the threshold based on a vibration level, the touch input is ignored as an invalid detection result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shimamura and Niijima to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 11, neither Shimamura nor Niijima explicitly discloses: wherein the determination controller determines whether the occurrence frequency of increase and decrease of a pressing amount detected by the increase-and-decrease frequency detection unit is larger than a frequency threshold value every predetermined period of time in a state in which the touch detection unit does not detect a touch on the operation unit, and changes the pressing amount threshold value used for the determination performed by the pressing operation determination unit in accordance with a result of the determination.
However, Shimamura discloses that once the device detects that an applied force is greater than reference value A [threshold] in time T1 – T2, the threshold is changed to reference value B after time T2 to enhance operability of the device (FIG. 3; paragraphs [0054], [0055]).
Additionally, Niijima teaches that a valid input is recognized when a negative determination is made as to whether a frequency between contacts is above a threshold based on a vibration level (FIGS. 7, 8; paragraphs [0051], [0064]).
When these teachings are combined, the combination of Shimamura and Niijima teaches changing a threshold pressure value [Shimamura] when the frequency between contacts of a user’s input are below a threshold based on a vibration level [Niijima].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shimamura and Niijima to yield predictable results for at least the reasons set forth above with regard to claim 1.

Allowable Subject Matter
10.	Claims 3 – 6 and 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626